423 F.2d 1068
UNITED STATES of America, Appellee,v.Randolph Joseph C. GREENE, Appellant.
No. 13770.
United States Court of Appeals, Fourth Circuit.
Argued March 3, 1970.Decided April 6, 1970.

Parnell J. Porter, Corboy, Porter & Seiler, Vienna, Va., on the brief, for appellant.
David H. Hopkins, Asst. U.S. Atty.  (Brian P. Gettings, U.S. Atty., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BRYAN, Circuit judges.
PER CURIAM:


1
During a search for the defendant in an attempt to execute an arrest warrant, F.B.I. agents seized incriminating material, which was in their plain view.  The admission in evidence of that material was not erroneous since the record shows that the search was for the defendant himself, did not involve the opening of drawers or cupboards, where such material would be expected to be stored, and was reasonable.


2
Affirmed.